DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted amended claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions II (amended claims 11-20) and I (claims 1-10) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the nerve stimulation system does not require a probe with a sliding core or with one or more runners within the probe. The subcombination has separate utility such as a probe for Iontophoresis.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that “claim 1 recites how an "electrical stimulator" is "selectively electrified" which is by application to a "living body." (see page 7 of Remarks). Claim 1 is not directed to nor does it encompass human organisms.” The examiner respectfully disagrees with this conclusion. Claim 1 recites “an electrical stimulator disposed at a tip of the probe which is selectively electrified by applying the tip of the probe to a living body which causes the sliding core to interface with the switch”. As indicated, the tip of the probe is electrified by the application of the probe to a living body. The required element for the activation is the engagement with “a living body” and thus “a living body” is a critical and necessary element to be included in the claimed invention. Therefore, for the reasons stated above and previously made of record, claim 1 does in fact inferential recite the body and thus renders the claims non-statutory. 

    PNG
    media_image1.png
    641
    300
    media_image1.png
    Greyscale
The Applicant further argues that “Kleditsch fails to disclose or suggest the elements of claim 1“(see page 10 of Remarks). However, the examiner respectfully disagrees. As previously made of record, Kleditsch et al. discloses a sliding core (electrode, depicted as 4 in Figure 3) which slides on one or more runners (depicted as “A” in the replica of Figure 3 on the right) within the probe. Therefore, for the reasons stated above and previously made of record, Kleditsch et al. does in fact disclose “the sliding core slides on one or more runners within the probe, and an electrical stimulator disposed at a tip of the probe which is selectively electrified by applying the tip of the probe to a living body which causes the sliding core to interface with the switch” in combination with the other elements of claim 1. 
Thus for the reasons stated above, and previously made of record, the claims remain rejected under Kleditsch et al. as previously made of record and detailed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 recites “to a living body”. The claiming of structures being in contact with the body amounts to an inferential recitation of the body, which renders these claims non-statutory. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleditsch et al. (US 5,470,349).
As to claim 1, Kleditsch et al. discloses a probe (see Figures 1-3 and 8-9, for example) comprising: an internal switch which is operable by a sliding core to initiate electrical conductivity to a tip of the probe (e.g., col. 6, lines 17-23; also see Figure 3, for example), wherein the sliding core slides on one or more runners within the probe (e.g., cols. 3-4, lines 43-67 and 1-19, respectively; also see Figures 3 and 9, for example), and an electrical stimulator disposed at a tip of the probe which is selectively electrified by applying the tip of the probe to a living body which causes the sliding core to interface with the switch (e.g., cols. 3-4, lines 43-67 and 1-19, respectively; also see Figure 3, for example). 
As to claim 2, Kleditsch et al. discloses the probe is contained within a casing (see Figures 1, 3 and 8-9). 
As to claim 4, Kleditsch et al. discloses threaded portions are located at the “tip end of the probe” (see Figure 3, for example). The examiner considers the threaded region of the probe which keeps the two portions together, to be the “catch” disposed at a tip end of the probe. 
Note: The specification of US Patent Publication 20210001120 A1 describes “safety catch” (now claimed as “catch”) as a component that prevents unintentional separation of system components, see paragraph 27).
As to claim 5, Kleditsch et al. discloses the internal switch initiates electrical conductivity when pressure is applied to the tip of the probe (e.g., col. 6, lines 17-23).
As to claim 6, Kleditsch et al. discloses the internal switch includes a spring (e.g., cols. 3-4, lines 43-67 and 1-19, respectively; also see col. 6, lines 17-23). 
As to claim 7, Kleditsch et al. discloses the pressure applied to the tip of the probe causes the sliding core to slide into the probe and initiates electrical conductivity to the tip of the probe (e.g., col. 6, lines 17-23). 
As to claim 8, Kleditsch et al. discloses a wire (see wire connected to the connections depicted as 22 in Figures 3 and 9) is disposed between the runners (see Figures 3 and 8-9). 
As to claim 9, Kleditsch et al. discloses the probe is connected to a cable (flexible cable, depicted as 20 in Figures 3 and 9) which provides current at a particular voltage to the electrical stimulator (see Figure 9, for example). 
As to claim 10, as best understood in light of the rejections under 35 U.S.C. 112 above, Kleditsch et al. discloses the provided current and particular voltage are adjustable (e.g., col. 6, lines 1-2 and 38-47; also see Figures 8-9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kleditsch et al. (US 5,470,349) in view of Nodskov et al. (US Patent Publication US 20160310734 A1).
Kleditsch et al. discloses the invention substantially as claimed but does not explicitly disclose the employment of copper. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ copper material for the electrical stimulator, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP 2144.07)
Additionally, Nodskov et al. discloses “the electrode is typically metallic, and can be made of for example gold, silver, nickel, copper, zinc or an alloy hereof” (paragraph 21). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrical stimulator of Kleditsch et al. to include copper as disclosed by Nodskov et al. in order to provide the predictable results of selecting a material that optimizes cost and/or function of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP 2144.07)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792